Title: From Alexander Hamilton to Lieutenant Colonel John Laurens, [April 1779]
From: Hamilton, Alexander
To: Laurens, John


[Middlebrook, New Jersey, April, 1779]
Cold in my professions, warm in ⟨my⟩ friendships, I wish, my Dear Laurens, it m⟨ight⟩ be in my power, by action rather than words, ⟨to⟩ convince you that I love you. I shall only tell you that ’till you bade us Adieu, I hardly knew the value you had taught my heart to set upon you. Indeed, my friend, it was not well done. You know the opinion I entertain of mankind, and how much it is my desire to preserve myself free from particular attachments, and to keep my happiness independent on the caprice of others. You sh⟨ould⟩ not have taken advantage of my sensibility to ste⟨al⟩ into my affections without my consent. But as you have done it and as we are generally indulgent to those we love, I shall not scruple to pardon the fraud you have committed, on condition that for my sake, if not for your own, you will always continue to merit the partiality, which you have so artfully instilled into ⟨me⟩.
I have received your two letters one from Philadelphia the other from Chester. I am pleased with your success, so far, and I hope the favourable omens, that precede your application to the Assembly may have as favourable an issue, provided the situation of affairs sh⟨ould⟩ require it which I fear will be the case. But both for your country’s sake and for my own I wish the enemy may be gone from Georgia before you arrive and that you may be obliged to return and share the fortunes of your old friends. ⟨In respect⟩ to the Commission, which you ⟨received from⟩ Congress, all the world must think your conduct perfectly right. Indeed your ideas upon this occasion seem not to have their wonted accuracy; and you have had scruples, in a great measure, without foundation. By your appointment as Aide De Camp to the Commander in Chief, you had as much the rank of Lieutenant Colonel, as any officer in the line—your receiving a commission as Lieutenant Colonel from the date of that appointment, does not in the least injure or interfere with one of them; unless by virtue of it you are introduced into a particular regiment in violation of the right of succession; which is not the case at present neither is it a necessary consequence. As you were going to command a batalion, it was proper you should have a commission; and if this commission had been dated posterior to your appointment as Aide De Camp, I should have considered it as derogatory to your former rank, to mine, and to that of the whole corps. The only thing I see wrong in the affair is this—Congress by their conduct, both on the former and present occasion, appear to have intended to confer a privilege, an honor, a mark of distinction, a something upon you; which they withold from other Gentlemen in the family. This carries with it an air of preference, which, though we can all truly say, we love your character, and admire your military merit, cannot fail to give some of us uneasy sensations. But in this, my Dear J I wish you to understand me well. The blame, if there is any, falls wholly upon Congress. I repeat it, your conduct has been perfectly right and even laudable; you rejected the offer when you ought to have rejected it; and you accepted ⟨it⟩ when you ought to have accepted it; and let me ⟨add⟩ with a degree of overscrupulous delicacy. It ⟨was necessary⟩ to your project; your ⟨project⟩ was the public good; and I should have done the same. In hesitating, you have refined upon the refinements of generosity.
There is a total stagnation of news here, political and military. Gates has refused the Indian command. Sullivan is come to take it. The former has lately given a fresh proof of his impudence, his folly and his rascality. ’Tis no great matter; but a peculiarity in the case prevents my saying what.
I anticipate by sympathy the pleasure you must feel from the sweet converse of your dearer self in the inclosed letters. I hope they may be recent. They were brought out of New York by General Thompson delivered to him there by a Mrs. Moore not long from England, soi-disante parente de Madame votre épouse. She speaks of a daughter of yours, well when she left England, perhaps ⟨– – –⟩.
And Now my Dear as we are upon the subject of wife, I empower and command you to get me one in Carolina. Such a wife as I want will, I know, be difficult to be found, but if you succeed, it will be the stronger proof of your zeal and dexterity. Take her description—She must be young, handsome (I lay most stress upon a good shape) sensible (a little learning will do), well bred (but she must have an aversion to the word ton) chaste and tender (I am an enthusiast in my notions of fidelity and fondness) of some good nature, a great deal of generosity (she must neither love money nor scolding, for I dislike equally a termagent and an œconomist). In politics, I am indifferent what side she may be of; I think I have arguments that will easily convert her to mine. As to religion a moderate stock will satisfy me. She must believe in god and hate a saint. But as to fortune, the larger stock of that the better. You know my temper and circumstances and will therefore pay special attention to this article in the treaty. Though I run no risk of going to Purgatory for my avarice; yet as money is an essential ingredient to happiness in this world—as I have not much of my own and as I am very little calculated to get more either by my address or industry; it must needs be, that my wife, if I get one, bring at least a sufficiency to administer to her own extravagancies. NB You will be pleased to recollect in your negotiations that I have no invincible antipathy to the maidenly beauties & that I am willing to take the trouble of them upon myself.
If you should not readily meet with a lady that you think answers my description you can only advertise in the public papers and doub[t]less you will hear of many competitors for most of the qualifications required, who will be glad to become candidates for such a prize as I am. To excite their emulation, it will be necessary for you to give an account of the lover—his size, make, quality of mind and body, achievements, expectations, fortune, &c. In drawing my picture, you will no doubt be civil to your friend; mind you do justice to the length of my nose and don’t forget, that I ⟨– – – – –⟩.
After reviewing what I have written, I am ready to ask myself what could have put it into my head to hazard this Jeu de follie. Do I want a wife? No—I have plagues enough without desiring to add to the number that greatest of all; and if I were silly enough to do it, I should take care how I employ a proxy. Did I mean to show my wit? If I did, I am sure I have missed my aim. Did I only intend to ⟨frisk⟩? In this I have succeeded, but I have done more. I have gratified my feelings, by lengthening out the only kind of intercourse now in my power with my friend. Adieu
Yours.
A Hamilton
P.S—Fleury shall be taken care of. All the family send their love. In this join the General & Mrs. Washington & what is best, tis not in the stile of ceremony but sincerity.
